Citation Nr: 1636418	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  07-09 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depressive disorder. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In September 2009, the Veteran testified during a Decision Review Officer (DRO) hearing.  In August 2010, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  Transcripts of these hearing are of record.  

In a December 2010 Board decision, the Board reopened the issue of entitlement to service connection for PTSD and denied service connection for PTSD.  The December 2010 decision also denied entitlement to an earlier effective date for a grant of a total disability rating based on individual unemployability (TDIU).  The Veteran subsequently appealed the December 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 Memorandum Decision, the Court vacated the Board's December 2010 decision as to the denial of entitlement to PTSD and remanded the appeal to the Board for readjudication consistent with the Memorandum Decision.  The Board notes that the Board's denial of entitlement to an earlier effective date for a grant of a TDIU was not disturbed in the Court's May 2012 Memorandum Decision. 

A May 2013 Board decision subsequently recharacterized the issues on appeal as claims for entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder, in light of Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009) and consistent with the May 2012 Memorandum Decision.   The May 2013 Board decision then denied entitlement to service connection for PTSD and remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder, for additional development.  
 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Of record is an April 1969 pre-service private psychological report reflecting the psychologist's conclusion that the Veteran's "emotional tension [was] not clearly defined."  The Veteran's service treatment records include an October 1972 enlistment examination report documenting a normal finding as to psychiatric conditions.   While a September 1975 separation examination report documents a normal finding as to psychiatric conditions, in the accompanying September 1975 report of medical history, the Veteran responded "yes" as to whether he had ever or had currently experienced [n]ervous trouble of any sort."  The service examiner at the time also commented that as for the reported nervous trouble, the Veteran was "on tranquilizers in high school," but that no problems were reported since that time.   

Post-service treatment records contain various diagnoses relevant to depressive disorder.  See March 1999 VA examination report; October 2007 VA treatment note; November 2015 VA treatment note.  

The Board notes that no psychiatric condition was noted in the October 1972 entrance examination report.  Accordingly, the presumption of soundness attaches, which may be rebutted only by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2015).   

Under these circumstances, in May 2013, the Board remanded the instant claim for additional development.  The May 2013 remand directed that the AOJ afford the Veteran a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder other than PTSD, to include depressive disorder.  Significantly, the May 2013 remand instructed the examiner opine as to whether the Veteran's claimed acquired psychiatric disorder clearly and unmistakably preexisted his service and if so, whether there is clear and unmistakable evidence that such preexisting disability  was not aggravated by his service.  Furthermore, the examiner was instructed to consider the noted pre-service and service treatment records pertinent to the instant claim.  

Following the May 2013 remand, the Veteran underwent a June 2015 Disability Benefits Questionnaire (DBQ) examination.  The examiner noted diagnoses of PTSD, unspecified depressive disorder, "R/O antisocial personality disorder vs. features," and alcohol disorder.  After providing a summary of the Veteran's mental health history, the examiner stated that he could not provide an opinion without resorting to mere speculation because of missing clinical records from a private provider, Dr. Blackburn, in the late 1970's that were "necessary to clarify some discrepancies" with regard to the Veteran's reported PTSD stressors.  In a subsequent January 2016 addendum opinion, the examiner commented that he was unable to provide an opinion without resorting to speculation and again cited the Veteran's various accounts for PTSD stressors.  The Board notes that entitlement to service connection for PTSD was denied in the May 2013 Board decision and is not currently before the Board. 

The Board finds that the June 2015 and January 2016 opinions are inadequate.  Specifically, the examiner failed to address the requested opinion as to whether the claimed acquired psychiatric disorder other than PTSD preexisted service and was not aggravated by service based on clear and unmistakable evidence.  Furthermore, the examiner did not discuss the April 1969 private psychiatric report and the September 1975 separation report of medical history as directed, which suggests to the Board that the September 2015 opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, this matter must be remanded for an addendum opinion addressing the noted deficiencies and to ensure compliance with the Board's previous remand. 

In addition, the Veteran identified pertinent private treatment records from "Dr. Blackburn" located at Eastern State Hospital, dated in the late 1970's.  See June 2015 DBQ examination report.  Although the AOJ asked the Veteran to submit an authorization form for that provider in a July 2015 letter, and the Veteran has not yet responded with the appropriate form, while on remand, the AOJ should make another request to submit a current authorization form for such provider.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claim, to specifically include private treatment records from Dr. Blackburn located at Eastern State Hospital.   After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Arrange for the claims file to be reviewed by another qualified VA physician for an addendum opinion.  Any additional VA in-person examination is left to the discretion of the VA physician. 

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should identify all acquired psychiatric disorders other than PTSD, to include depressive disorder, present since the instant claim (i.e. May 2005).  

(B) With respect to each acquired psychiatric disorder other than PTSD, the examiner should opine as to whether such disorder(s) clearly and unmistakably pre-existed the Veteran's active military service.  

If so, the examiner should opine as to whether there is clear and unmistakable evidence that such pre-existing psychiatric disability did not undergo an increase in the underlying pathology, i.e., was not aggravated by his active military service.  

If there was an increase in severity of such disability during active military service, the examiner should opine as to whether that increase was clearly and unmistakably due to the nature progression of the disability.  

(C)  If not, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder other than PTSD had its onset or is otherwise medically related to service.  

In rendering his or her opinion as to the above questions, the examiner is asked to specifically consider the following evidence:

1)  The April 1969 pre-service private psychological report reflecting the psychologist's conclusion that the Veteran's "emotional tension [was] not clearly defined"; 2)  The September 1975 report of medical history reflecting that the Veteran responded "yes" as to whether he had ever or had currently experienced [n]ervous trouble of any sort"; 3)  The September 1975 service examiner's comment that as for the reported nervous trouble, the Veteran was "on tranquilizers in high school," but that no problems were reported since that time. 

The rationale for all opinions offered should be provided. 

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




